MacLBAN, J.
One Solomon Sashinsky undertook to do for the defendants certain work, specified in detail, and with a provision: “No extra work allowed, unless ordered in writing by the owners.” Claiming to have done, at the request of the defendant, certain extra work, he assigned his claim to the palintiff, who brought this action, in which the defendants contended that the work called extra was within the work specifically undertaken by Sashinsky, and that they had not given the orders or made the requests alleged. Both defenses were made good by the evidence, as was found by the learned justice, whose judgment in favor of the defendants should not be disturbed. Judgment affirmed, with costs to the defendants. All concur.